                   1   BRYAN L. HAWKINS (SB #238346)
                       bryan.hawkins@stoel.com
                   2   BAO M. VU (SB #277970)
                       bao.vu@stoel.com
                   3   STOEL RIVES LLP
                       500 Capitol Mall, Suite 1600
                   4   Sacramento, CA 95814
                       Telephone: 916.447.0700
                   5   Facsimile: 916.447.4781
                   6   Attorneys for Defendants
                   7
                   8                                 UNITED STATES DISTRICT COURT
                   9                              EASTERN DISTRICT OF CALIFORNIA
                10                                      SACRAMENTO DIVISION
                11     ANNICA B. BOWEN, a.k.a. ANNICA                  Case No. 2:20-cv-02318-TLN-KJN
                       PALACIO, individually, and on behalf of
                12     similarly situated employees,
                13                      Plaintiff,                     ORDER GRANTING JOINT
                                                                       APPLICATION FOR EXTENSION OF
                14            v.                                       DEADLINES IN AMENDED PRETRIAL
                                                                       SCHEDULING ORDER SO THE
                15     JEA SENIOR LIVING HEALTH &                      PARTIES CAN MEDIATE
                       WELFARE BENEFIT PLAN, LLC, a
                16     Washington Limited Liability Company,
                       WILLOW SPRINGS MANAGEMENT CA,
                17     LLC, a Delaware Limited Liability Company,
                       Blossom Grove, CA, LLC, a Delaware Limited
                18     Liability company, Empire Ranch Alzheimer’s
                       Special Care Center, a business entity form
                19     unknown and DOES 1-100, inclusive,
                20                      Defendants.
                21
                22
                23
                24
                25
                26
                27
                28
S TOEL R IVES LLP
                       ORDER GRANTING JOINT APPLICATION
                                                                 -1-
ATTORNEYS AT LAW
                                                                                         2:20-cv-02318-TLN-KJN
   SACRAMENTO
                       FOR EXTENSION OF DEADLINES
                   1                                                ORDER
                   2          The Court has reviewed the Joint Application for an extension of the deadlines in the
                   3   Court’s Amended Pretrial Scheduling Order issued on December 21, 2020 (Dkt. No. 25) filed by
                   4   Plaintiff Annica B. Bowen, aka. Annica Palacio and Defendants JEA Senior Living Health &
                   5   Welfare Benefit Plan LLC, Willow Springs Management, CA, LLC, Blossom Grove, CA, LLC,
                   6   Folsom Investors, L.P. dba Empire Ranch Alzheimer’s Special Care Center, erroneously sued as
                   7   “Empire Ranch Alzheimer’s Special Care Center” (collectively the “Parties”).
                   8          Good cause appearing, IT IS HEREBY ORDERED THAT:
                   9          The Parties’ request to modify the scheduling orders is GRANTED.
                10            The previously issued scheduling orders are modified as follows:
                11
                12      Deadline                                               Previous Date       New Date
                13      Phase I (Class Certification) – Discovery              August 2, 2021       November 1, 2021
                14      Phase I (Class Certification) – Disclosure of          October 1, 2021      December 30, 2021
                15      Expert Witness
                16      Phase I (Class Certification) –Class Certification     December 1, 2021     March 1, 2022
                17      Motion
                18      Post-Certification Case Activity – All Related         To be set            To be set following
                19      Deadlines                                              following Class     Class Certification
                20                                                             Certification       Hearing
                21                                                             Hearing
                22     IT IS SO ORDERED.
                23
                       DATE: June 23, 2021
                24
                25
                                                                                   Troy L. Nunley
                26
                                                                                   United States District Judge
                27
                28
S TOEL R IVES LLP
                        ORDER GRANTING JOINT APPLICATION
                                                                         -2-
ATTORNEYS AT LAW
                                                                                                    2:20-cv-02318-TLN-KJN
   SACRAMENTO
                        FOR EXTENSION OF DEADLINES
